Hoyt, C. J.
This case, both as to the motion to dismiss and upon the merits, presents the same questions just decided in the case of Watson v. Sawyer, and for the reasons therein stated the judgment and decree will be reversed and the cause remanded with instructions to include the $275 agreed in that case, to be paid for negotiating the loan, in the decree, and to ' make the attorney fee provided for in the mortgage a lien upon the property.
Anders, Scott and Gordon, JJ., concur.
■Dunbar, J., concurs in the result.